Exhibit 10.2

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2014, is entered into by and among VECTOR TRADING (CAYMAN), LP, an
exempted limited partnership organized under the laws of the Cayman Islands
(together with its registered successors and assigns, “Lender”), SABA SOFTWARE,
INC., a Delaware corporation (“Borrower”), and the undersigned Subsidiaries of
Borrower party hereto as Subsidiary Guarantors, and in light of the following:

RECITALS

WHEREAS, Lender, Borrower and the Subsidiary Guarantors are parties to that
certain Credit Agreement, dated as of July 5, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Lender make certain amendments to the
Credit Agreement; and

WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate Borrower’s request.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.

2. Amendments to Credit Agreement. Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 3 hereof:

(a) Section 1.01 of the Credit Agreement is hereby amended and modified by
amending and restating the following definitions, or adding (as applicable) the
following definitions, in the appropriate alphabetical order:

“Closing Date Loan” shall mean the loan in the amount of $25,000,000 made by
Lender to Borrower pursuant to this Agreement on the Closing Date.

“EBITDA” means, with respect to any fiscal period:

Borrower’s consolidated net earnings (or loss),

minus

(a) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) any extraordinary, unusual, or non-recurring gains,

(ii) interest income,



--------------------------------------------------------------------------------

(iii) any software development costs to the extent capitalized during such
period,

(iv) exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

(v) income arising by reason of the application of FAS 141R in connection with
any Permitted Acquisition;

and plus

(b) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) any extraordinary, unusual, or non-recurring losses,

(ii) interest expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

(iv) depreciation and amortization for such period,

(v) with respect to any Permitted Acquisitions after the Closing Date:
(A) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(B) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,

(vi) fees, costs, charges and expenses incurred in connection with any Permitted
Acquisition to the extent permitted to be incurred under the Agreement that are
required by the application of FAS 141R to be and are expensed by Borrower and
its Subsidiaries,

(vii) non-cash compensation expense (including deferred non-cash compensation
expense) arising from the sale or issuance of stock, the granting of stock
options, and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such stock, stock option, stock appreciation rights, or similar
arrangements, or settlement of claims or potential claims relating to equity
compensation matters) (minus the amount of any such expenses or charges when
paid in cash to the extent not deducted in the computation of net earnings (or
loss)),

(viii) one-time restructuring charges,

(ix) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(x) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,

 

- 2 -



--------------------------------------------------------------------------------

(xi) fees, costs, and charges incurred (A) prior to November 30, 2013 in
connection with the Restatement-Related Events, Restatement-Related Claims, or
Restatement-Related Delays, in an aggregate amount not to exceed $4,000,000 for
the three months ended May 31, 2013, $8,000,000 for the six months ended
August 31, 2013, and $12,000,000 for the nine months ended November 30, 2013,
and (B) during or after the fiscal quarter ending February 28, 2014 in
connection with the Restatement-Related Events, Restatement-Related Claims, or
Restatement-Related Delays, in an aggregate amount (together with any cash
charges arising from a Restatement Related Event and added back pursuant to
clause (b)(xii) below) after such date not to exceed the lesser of
(x) $22,000,000 plus the amount of such fees, costs, and charges paid with the
proceeds of Borrower’s D&O insurance, and (y) $30,000,000, and

(xii) cash charges arising from Restatement-Related Events, Restatement-Related
Claims, or Restatement-Related Delays and related to the granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such stock option, stock appreciation rights, or similar arrangements, or
settlement of claims or potential claims relating to equity compensation
matters) (minus the amount of any such expenses or charges when paid in cash to
the extent not deducted in the computation of net earnings (or loss)), in an
aggregate amount (together with any fees, costs, and charges arising from a
Restatement Related Event and added back pursuant to clause (b)(xi) above) not
to exceed the lesser of (A) $22,000,000 plus the amount of such cash charges
paid with the proceeds of Borrower’s D&O insurance, and (B) $30,000,000,

in each case, determined on a consolidated basis (x) for all periods prior to
the Restatement Completion, generally consistent with the Saba Prerestatement
Standards, (y) for all periods on or after the Restatement Completion, in
accordance with GAAP and (z) with respect to any calculation of EBITDA on and
after the Restatement Completion:

(A) minus any non-cash (i) increases to revenue, (ii) decreases to any component
of cost of goods sold and (iii) any other decreases to non-tax expenses,
included, in each case, in the calculation of Borrower’s consolidated net
earnings on or after the Restatement Completion in accordance with GAAP that
would otherwise not be included if such were calculated in a manner consistent
with the Saba Prerestatement Standards; and

(B) plus any non-cash (i) decreases to revenue, (ii) increases to any component
of cost of goods sold and (iii) any other increases to non-tax expenses
included, in each case, in the calculation of Borrower’s consolidated net
earnings on or after the Restatement Completion in accordance with GAAP that
would otherwise not be included if such were calculated in a manner consistent
with the Saba Prerestatement Standards.

Examples of the calculations of the amounts described in clauses (A) and
(B) above are set forth on Exhibit E attached hereto, and going forward such
amounts shall be calculated in a manner consistent with such examples.

In addition, for the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date), Borrower shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC
or in such other manner acceptable to Lender) as if any such Permitted
Acquisition or adjustment occurred on the first day of such Reference Period.

 

- 3 -



--------------------------------------------------------------------------------

“Financial Statement Event” means, as of any date of determination, that each of
the following clauses are satisfied: (a) the Restatement Completion has occurred
and no Event of Default has occurred and is continuing, (b) Borrower has filed
with the United States Securities and Exchange Commission its Annual Reports on
Form 10-K for Borrower’s fiscal year ended May 31, 2014 (with the requisite
financial statements contained therein, which shall be audited by Borrower’s
independent certified public accountant (which independent certified public
accountant shall be of recognized national standing) and certified by such
independent certified public accountant (i) to have been prepared in accordance
with GAAP, and (ii) without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 5.09 of the
Credit Agreement, but other than any qualification or exception relating to the
audit of internal controls for fiscal years 2012 and earlier), and (c) Borrower
has delivered to Lender consolidating financial statements of Borrower, prepared
by Borrower (to include balance sheets, profit and loss statements, statements
of cash flows, and reconciliations of net worth) for each of the fiscal years
identified in the definition of “Restatement Completion” and a duly completed
Compliance Certificate executed by a senior financial officer of Borrower for
such fiscal years.

“First Amendment” means that certain Amendment Number One to Credit Agreement,
dated as of February 28, 2014, by and among Borrower, the Subsidiary Guarantors
party thereto and Lender.

“First Amendment Funding Date” means the date on which the conditions set forth
in Section 3 of the First Amendment are satisfied or waived in accordance with
the terms thereof.

“First Amendment Loan” shall mean the loan in the amount of $5,000,000 made by
Lender to Borrower pursuant to this Agreement.

“Loans” shall mean, collectively, (a) the Closing Date Loan and (b) the First
Amendment Loan and “Loan” shall mean either the Closing Date Loan or First
Amendment Loan, as applicable, individually.

“Make Whole Premium Amount” means, with respect to any amount of the Loans
prepaid in accordance with clause (a) of Section 2.01(g), the interest otherwise
payable on 103% of such prepaid amount, calculated from the date of prepayment
until the second anniversary of the First Amendment Funding Date, as discounted
for such period to the date of prepayment at the Treasury Rate then in effect as
of the date of such prepayment plus 25 basis points.

“Net Leverage Ratio” shall mean, as of any date, the ratio of:

(a) the total outstanding Debt of Borrower less the lesser of (i) $15,000,000
and (ii) the actual amount of Borrower’s Cash and Cash Equivalents as of such
date, as stated on Borrower’s most recent quarterly financial statements
delivered to Lender, to

(b) EBITDA for the trailing twelve (12) months immediately prior to such date,
as stated on Borrower’s most recent quarterly financial statements delivered to
Lender.

“Restatement Completion” means that Borrower has restated its annual financial
results for fiscal years 2010 and 2011 (or such other years as are instead
required by the United States Securities and Exchange Commission), and has
completed its financial statements for the fiscal years 2012, 2013 and 2014,
which financial statements have been audited by Borrower’s independent certified
public

 

- 4 -



--------------------------------------------------------------------------------

accountant (which independent certified public accountant shall be of recognized
national standing) and certified by such independent certified public accountant
(a) to have been prepared in accordance with GAAP, and (b) without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 5.09, but other than any qualification or
exception relating to the audit of internal controls for fiscal years 2012 and
earlier), and has delivered such financials to Lender.

“Restatement-Related Claim” means any action, claim, demand, controversy,
investigation, suit, settlement or other proceeding that arises in connection
with any Restatement-Related Event or Restatement-Related Delay, including
claims or potential claims related to equity compensation matters arising in
connection with the foregoing.

“Restatement-Related Delay” means the delay in production of financial
statements for periods prior to the Borrower becoming a timely SEC filer
subsequent to the Restatement Completion.

“Restatement-Related Event” means (a) any event partially or wholly contributing
to (i) the need to conduct the Restatement Completion or (ii) the de-listing of
the shares of Borrower on The NASDAQ Global Select Stock Market as well as any
relisting, (b) the Restatement Completion, the de-listing of the shares of
Borrower on The NASDAQ Global Select Stock Market, the failure of Borrower to
make filings with the Securities and Exchange Commission prior to the
Restatement Completion, the SEC Investigation including all SEC filings and
securities and corporate law compliance required in connection with any of the
foregoing.

“SEC Investigation” means the investigation by the United States Securities and
Exchange Commission pending on and prior to February 28, 2014, which, Borrower
believes focuses on Borrower’s financial accounting, reporting and controls and
other matters arising from or relating to the Restatement-Related Events.

(b) Section 1.01 of the Credit Agreement is hereby amended and modified by
replacing references to “Loan” contained in the definition of Disqualified
Equity Interests with “Loans”.

(c) Clauses (a) and (b) of Section 2.01 of the Credit Agreement are hereby
amended and modified in its entirety as follows:

“(a) Loan. Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make and Borrower hereby agrees to accept (i) the Closing Date
Loan on the Funding Date and (ii) the First Amendment Loan on the First
Amendment Funding Date. Borrower may request and receive only one borrowing
hereunder in respect of each Loan and any amount borrowed and repaid hereunder
in respect of any Loan may not be reborrowed. Borrower’s obligation to repay the
Loans shall be evidenced by the amended and restated promissory note dated as of
the First Amendment Funding Date substantially in the form of Exhibit D (the
“Promissory Note”), all terms of which are incorporated herein by this
reference.

(b) OID. Borrower agrees that the aggregate amount of the (i) Closing Date Loan
to be advanced by Lender on the Funding Date shall be $24,500,000 and (ii) First
Amendment Loan to be advanced by Lender on the First Amendment Funding Date
shall be $5,000,000; provided, however, that the aggregate principal amount of
the Loans to be paid on the Maturity Date or on any prepayment date of the Loans
pursuant to the

 

- 5 -



--------------------------------------------------------------------------------

Loan Documents shall equal $30,000,000. The $500,000 discount shall be treated
as original issue discount (“OID”) under the IRC, and Borrower agrees that it
shall file all tax and information returns and other reports consistently with
the foregoing. Borrower shall cooperate with Lender to determine the yield to
maturity for the Loans and shall timely provide to Lender (and promptly respond
to requests for) all relevant information that is reasonably available to
Borrower to enable Lender to timely comply with their respective tax reporting
obligations in respect of the Loans.”

(d) Clause (g) of Section 2.01 of the Credit Agreement is hereby amended and
modified by replacing the reference to (i) “Loan” contained therein with “Loans”
and (ii) “Funding Date” contained therein with “First Amendment Funding Date”.

(e) Section 3.04 of the Credit Agreement is hereby amended and modified in its
entirety as follows:

“3.04 LITIGATION. There are no actions, claims, investigations, suits, or
proceedings pending or, to the best of Borrower’s and each Subsidiary
Guarantor’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any Governmental Authority, arbitrator, court or
administrative agency which reasonably could be expected to have a Material
Adverse Effect, other than the SEC Investigation. Schedule 3.04 sets forth a
complete and accurate description of each of the actions, claims,
investigations, suits, or proceedings with asserted liabilities in excess of, or
that could reasonably be expected to result in liabilities in excess of,
$1,500,000 that, as of February 28, 2014, is pending or, to the best knowledge
of Borrower and each Subsidiary Guarantor threatened, against Borrower or one of
its Subsidiaries.”

(f) Section 3.14 of the Credit Agreement is hereby amended and modified by
(i) inserting, immediately prior to the “.” at the end of the first sentence
thereof, the phrase “(except in connection with Borrower’s failure to timely
file with the United States Securities and Exchange Commission its Quarterly
Reports on Form 10-Q for the fiscal quarters ended February 29, 2012, August 31,
2012, November 30, 2012, February 28, 2013, August 31, 2013, November 30,
2013, February 28, 2014, August 31, 2014, November 30, 2014, and February 28,
2015, and its Annual Reports on Form 10-K for the fiscal years ended May 31,
2012, May 31, 2013, and May 31, 2014)” and (ii) replacing the reference to
“Loan” contained therein with “Loans”.

(g) Section 4.01 of the Credit Agreement is hereby amended and modified by
replacing the reference to “Loan” contained therein with “Closing Date Loan”.

(h) Clause (a) of Section 5.03 of the Credit Agreement is hereby amended and
modified by (i) inserting, immediately following the phrase “each fiscal year of
Borrower” therein, the phrase “beginning with the fiscal year ending May 31,
2014 (provided that, for the fiscal year ending May 31, 2014, such 120 day
period shall not apply and instead the applicable deadline shall be April 29,
2015)”, and (ii) inserting, immediately following the phrase “as a condition to
the removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 5.09)” therein, the phrase “, but other than any qualification or
exception relating to the audit of internal controls for fiscal years 2012 and
earlier”.

(i) Clauses (g) and (i) of Section 5.03 of the Credit Agreement are hereby
amended and modified in their entirety as follows:

“(g) annually (not later than the earlier of (i) 10 days after Borrower’s board
of directors approves Borrower’s business plan for a fiscal year, or (ii) 60
days after the

 

- 6 -



--------------------------------------------------------------------------------

end of the fiscal year), copies of Borrower’s business plan, in the form
provided to Borrower’s board of directors, and with underlying assumptions which
are reasonable under the circumstances, for the forthcoming fiscal year, quarter
by quarter, certified by the senior financial officer of Borrower as being such
officer’s good faith estimate of the financial performance of Borrower during
the period covered thereby, and, within thirty (30) days of the Restatement
Completion, Borrower shall deliver to Lender a reconciliation of the financial
information included in Borrower’s then current business plan to the financial
information prepared in accordance with GAAP;

(i) Borrower shall deliver to Lender (a) a copy of its Annual Report on Form
10-K for Borrower’s fiscal year ended May 31, 2014 filed by Borrower with the
United States Securities and Exchange Commission (with the requisite financial
statements contained therein, which shall be audited by Borrower’s independent
certified public accountant (which independent certified public accountant shall
be of recognized national standing) and certified by such independent certified
public accountant (i) to have been prepared in accordance with GAAP, and
(ii) without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 5.09)),
(b) consolidating financial statements of Borrower, prepared by Borrower (to
include balance sheets, profit and loss statements, statements of cash flows,
and reconciliations of net worth) for Borrower’s fiscal years ended May 31, 2012
and May 31, 2013, and (c) a duly completed Compliance Certificate executed by a
senior financial officer of Borrower for Borrower’s fiscal years ended May 31,
2012, May 31, 2013, and May 31, 2014, in each case on or before April 29, 2015;
and”

(j) Clause (h) of Section 7.01 of the Credit Agreement is hereby amended and
modified in its entirety as follows:

“(h) One or more judgments, orders, or awards for the payment of money
(including any judgments or orders to pay fines, penalties, or other amounts in
connection with the SEC Investigation, any Restatement-Related Claim, or any
Restatement-Related Delay) involving an aggregate amount of One Million Dollars
($1,000,000.00), or more (except to the extent covered (other than to the extent
of customary deductibles) by insurance pursuant to which the insurer has not
denied coverage) is entered or filed against Borrower or any of its Material
Subsidiaries, or with respect to any of their respective assets, and either
(i) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (ii) enforcement proceedings are commenced upon
such judgment, order, or award.”

(k) The Credit Agreement is hereby amended and modified by replacing the
references to “Loan” contained in the following clauses of the Credit Agreement
with “Loans”: the Recitals, clauses (c), (d), (e), (f) and (h) of Section 2.01,
clause (a) of Section 2.03, Section 3.15, Section 6.01, Section 8.04 and
Section 8.14.

(l) Exhibit D to the Credit Agreement is hereby amended and modified in its
entirety in the form of Exhibit A attached hereto.

 

- 7 -



--------------------------------------------------------------------------------

(m) The Credit Agreement is hereby amended and modified by deleting Schedules 2,
3.04, 5.09(a), 5.09(c), 5.09(d), and 5.09(e) and replacing such Schedules with
the Schedules 2, 3.04, 5.09(a), 5.09(c), 5.09(d), and 5.09(e) attached hereto.

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment and
the making of the First Amendment Loan:

(a) Lender shall have received this Amendment, duly executed and delivered by
the parties hereto, and the same shall be in full force and effect.

(b) Lender shall have received an original amended and restated Promissory Note
in the form of Exhibit A attached hereto, duly executed and delivered by
Borrower, and the same shall be in full force and effect.

(c) Lender shall have received a fully executed copy of an amendment to the
First Lien Credit Agreement and the same shall be (i) in form and substance
satisfactory to Lender, and (ii) in full force and effect.

(d) Lender shall have received a fully executed copy of an amendment to the
Intercreditor Agreement and the same shall be (i) in form and substance
satisfactory to Lender, and (ii) in full force and effect.

(e) Lender shall have received an updated Schedule 2 to each Security Agreement,
current as of the date hereof, and in form satisfactory to Lender.

(f) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).

(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Subsidiary Guarantor, or Lender.

(h) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.

4. Representations and Warranties. Each of Borrower and each Subsidiary
Guarantor hereby represents and warrants to Lender as follows:

(a) It has all requisite power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby.

(b) The execution, delivery, and performance by it of this Amendment (i) has
been duly authorized by all necessary action of Borrower or such Subsidiary
Guarantor, and (ii) do not and will not (A) violate any material provision of
federal, state, or local law or regulation applicable to Borrower or

 

- 8 -



--------------------------------------------------------------------------------

such Subsidiary Guarantor, the Organizational Documents of Borrower or such
Subsidiary Guarantor, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower or such Subsidiary Guarantor,
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of Borrower or
such Subsidiary Guarantor where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of Borrower or such Subsidiary
Guarantor, other than Permitted Liens, or (D) require any approval of any holder
of Equity Interest of Borrower or such Subsidiary Guarantor or any approval or
consent of any Person under any material agreement of Borrower or such
Subsidiary Guarantor, other than consents or approvals that have been obtained
and that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

(c) This Amendment has been duly executed and delivered by Borrower and such
Subsidiary Guarantor. This Amendment is a party is the legally valid and binding
obligation of Borrower or such Subsidiary Guarantor, enforceable against
Borrower or such Subsidiary Guarantor in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Subsidiary Guarantor, or Lender.

(e) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.

(f) After giving effect to this Amendment, the representations and warranties in
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).

(g) As of the date hereof, there is (i) no litigation pending that is related to
any Restatement-Related Event, the Restatement Completion, or the NASDAQ Listing
Event, other than as disclosed in Schedule 3.04 to the Credit Agreement (after
giving effect to this Amendment) and (ii) no investigation or proceeding by any
Governmental Authority that is related to any Restatement-Related Event, the
Restatement Completion, or the NASDAQ Listing Event, other than the SEC
Investigation.

5. Payment of Costs and Fees. Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of Lender (including, without
limitation, the reasonable fees and disbursements of outside counsel to Lender)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto.

6. Release.

(a) Borrower hereby acknowledges and agrees that as of February 28, 2014, the
aggregate outstanding principal amount of the indebtedness under the Credit
Agreement and the other Loan Documents (including the Promissory Note) was
$30,000,000 and that such principal amount is payable pursuant to the Credit
Agreement and the other Loan Documents as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind.

 

- 9 -



--------------------------------------------------------------------------------

(b) Effective on the date hereof, each of Borrower and each Subsidiary
Guarantor, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby waives, releases, remises and forever
discharges Lender, each of its Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to Borrower or such Subsidiary Guarantor (each
a “Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower ever had from the
beginning of the world to the date hereof, or now has, against any such Releasee
which relates, directly or indirectly to the Credit Agreement, any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, except for the duties and
obligations set forth in any of the Loan Documents or in this Amendment. As to
each and every Claim released hereunder, Borrower and each Subsidiary Guarantor
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every Claim released hereunder, Borrower and each Subsidiary
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of
California), if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.

Borrower and each Subsidiary Guarantor each acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such Claims and agrees that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower and each Subsidiary Guarantor understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

(c) Each of Borrower and each Subsidiary Guarantor, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
If Borrower or any Subsidiary Guarantor or any of its respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

- 10 -



--------------------------------------------------------------------------------

7. Choice of Law; Arbitration. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND ARBITRATION SET FORTH IN SECTIONS 8.12 AND 8.13 OF
THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

8. Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

9. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Lender under the Credit Agreement or any other Loan Document. Except for the
amendments to the Credit Agreement expressly set forth herein, the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect. The amendments, consents, waivers and modifications set forth herein
are limited to the specified hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by Borrower remains in
the sole and absolute discretion of Lenders.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive

 

- 11 -



--------------------------------------------------------------------------------

meaning represented by the phrase “and/or”. The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision of this Amendment.
Section, subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified. Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

10. Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

11. Reaffirmation of Obligations. Borrower and each Subsidiary Guarantor hereby
reaffirms its obligations under each Loan Document to which it is a party, as
amended hereby. Borrower and each Subsidiary Guarantor hereby further ratifies
and reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreements or any other Loan Document, to Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
of Borrower and each Subsidiary Guarantor hereby further does grant to Lender a
perfected security interest in the Collateral in order to secure all of its
present and future obligations under the Loan Documents.

12. Ratification. Borrower and each Subsidiary Guarantor hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof and as amended hereby.

13. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

14. Subsidiary Guarantors. Each of the undersigned Subsidiary Guarantors consent
to the amendments to the Credit Agreement and waiver contained herein. Although
the undersigned Subsidiary Guarantors have been informed of the matters set
forth herein with respect to the Credit Agreement and have consented to same,
each Subsidiary Guarantor understands that Lender has no obligation to inform it
of such matters in the future or to seek its acknowledgement or agreement to
future consents or amendments related to the Credit Agreement (other than
Section 8.06), and nothing herein shall create such a duty.

[signature pages follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

SABA SOFTWARE, INC., a Delaware corporation, as Borrower By:  

/s/ Mark Robinson

Name:   Mark Robinson Title:   Chief Financial Officer HAL ACQUISITION SUB INC.,
a Delaware corporation, as a Subsidiary Guarantor By:  

/s/ Peter E. Williams III

Name:   Peter E. Williams III Title:   President HUMANCONCEPTS, LLC, a
California limited liability company, as a Subsidiary Guarantor By:  

/s/ Peter E. Williams III

Name:   Peter E. Williams III

Title:

  President

 

SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VECTOR TRADING (CAYMAN), LP, an exempted limited partnership organized under the
laws of the Cayman Islands, as Lender By:   VCP CREDIT, L.L.C., its general
partner By:  

/s/ David Baylor

Name:   David Baylor Title:   Chief Operating Officer

 

SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT D TO CREDIT AGREEMENT

[FORM OF] AMENDED AND RESTATED PROMISSORY NOTE

 

$[                    ]    Palo Alto, California

[                    ], [        ]

FOR VALUE RECEIVED, the undersigned SABA SOFTWARE, INC., a Delaware corporation
(“Borrower”) promises to pay to VECTOR TRADING (CAYMAN), LP, an exempted limited
partnership organized under the laws of the Cayman Islands (together with its
registered successors and assigns, “Lender”), in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                    ] Dollars($[                    ]), or so much thereof as
may be outstanding, with interest thereon, at the rates specified herein and on
the dates specified in the Credit Agreement.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after each
definition, any other term defined in this Promissory Note shall have the
meaning set forth at the place defined, and any capitalized terms used herein
without definition shall have the meaning set forth in that certain Credit
Agreement, dated as of July 5, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors party thereto from time to time, and Lender:

(a) “Applicable Margin” means, as of any date of determination 12.5 percentage
points per annum; provided that as of any date of determination, upon any
occurrence of (i) a Financial Statement Event and/or a NASDAQ Listing Event,
(ii) Borrower’s EBITDA exceeding $15,000,000, for the trailing twelve
(12) months as stated on any of Borrower’s quarterly financial statements
delivered to Lender and/or (iii) Borrower’s election to pay PIK Interest,
“Applicable Margin” shall be defined per the table below:

 

    

Financial Statement Event and/or

NASDAQ Listing Event

   No Financial Statement Event and
no NASDAQ Listing Event

EBITDA > $15,000,000

   Cash Interest
   9.50


percentage

points

   Cash Interest
   10.50


percentage

points

   PIK Interest   

 

10.50

percentage

points

   PIK Interest   

 

11.50

percentage

points

EBITDA £ $15,000,000

   Cash Interest
  

 

11.50

percentage

points

   Cash Interest
  

 

12.50

percentage

points

   PIK Interest   

 

12.50

percentage

points

   PIK Interest   

 

13.50

percentage

points

 

- 2 -



--------------------------------------------------------------------------------

(b) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

(c) “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(d) “LIBOR” means the greater of:

(x) the rate per annum (rounded upward, if necessary, to the nearest whole 1/8
of 1%) and determined pursuant to the following formula:

 

LIBOR =

 

Base LIBOR

  100% - LIBOR Reserve Percentage

and

(y) 1.25 percent per annum.

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Lender (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Lender for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the Daily One Month LIBOR Rate, as the
Inter-Bank Market Offered Rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of such
loans. Borrower understands and agrees that Lender may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Lender in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Lender for expected changes in such reserve
percentage during the applicable term of this Note.

INTEREST:

(e) Interest. Except as otherwise set forth in this Promissory Note, the
outstanding principal balance of this Promissory Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at LIBOR as in
effect as of the date hereof plus the Applicable Margin.

(f) Payment of Interest. Interest accrued on this Promissory Note shall be
payable quarterly in arrears on the first Business Day of each of January,
April, July and October (each an “Interest Payment Date”) using a three hundred
sixty (360) day year composed of twelve (12) months of thirty (30) days each,
except that the interest due and payable for a period less than a full month
shall be calculated

 

- 3 -



--------------------------------------------------------------------------------

by multiplying the actual number of days elapsed in such period by a daily rate
based on said three hundred sixty (360) day year. Interest shall accrue from,
and including, the first (1st) day of the prior calendar month and ending on the
last day of the prior calendar month; in each case without adjustment for any
Business Day convention; provided that the first accrual period shall commence
on the date hereof. Interest shall be payable in cash, and at the option of
Borrower, upon written notice to Lender (delivered no later than fifteen
(15) days prior to the applicable Interest Payment Date), be in the form of
“payment in kind interest” (“PIK Interest”); provided that Borrower may not
elect to pay more than fifty percent (50%) of any interest accrued and payable
in PIK Interest. On each Interest Payment Date, accrued but unpaid cash interest
shall be paid, and the accrued PIK Interest shall be deemed paid by increasing
the outstanding principal balance by the amount of such PIK Interest.

(g) Default Interest. From and after the Maturity Date of this Promissory Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Lender’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Promissory Note shall bear interest at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to two
percent (2%) above LIBOR as in effect as of the date hereof plus the Applicable
Margin; provided, however, that if none of the remedies set forth in
Section 7.02 have been exercised, such rate shall be equal to: (i) in the ninety
days following the first one hundred eighty (180) days in which such Event of
Default exists and continues, three percent (3%) above LIBOR as in effect as of
the date hereof plus the Applicable Margin; and (ii) for each day after the
first two hundred seventy (270) days in which such Event of Default exists and
continues, four percent (4%) above LIBOR as in effect as of the date hereof plus
the Applicable Margin.

REPAYMENT:

(h) Repayment. Borrower may from time to time during the term of this Promissory
Note, partially or wholly repay this Promissory Note, subject to all of the
limitations, terms and conditions of this Promissory Note, the Credit Agreement,
and of any document executed in connection with or governing this Promissory
Note. The unpaid principal balance of this Promissory Note at any time shall be
the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Promissory Note shall be due and payable in full on July 5, 2018.

EVENTS OF DEFAULT:

(i) This Promissory Note is made pursuant to and is subject to the terms and
conditions of the Credit Agreement. Any default in the payment or performance of
any obligation under this Promissory Note, or any defined event of default under
the Credit Agreement, shall constitute an “Event of Default” under this
Promissory Note.

MISCELLANEOUS:

(j) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Promissory Note, at the holder’s option, may declare
all sums of principal and interest outstanding hereunder to be immediately due
and payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of

 

- 4 -



--------------------------------------------------------------------------------

any amounts which become due to the holder under this Promissory Note, and the
prosecution or defense of any action in any way related to this Promissory Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Lender or any other person) relating to
Borrower or any other person or entity.

(k) Intercreditor Agreement. Anything herein to the contrary notwithstanding,
the liens and security interests securing the obligations evidenced by this
Promissory Note, the exercise of any right or remedy with respect thereto, and
certain of the rights of the holder hereof are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Promissory Note, the terms of the Intercreditor
Agreement shall govern and control.

(l) Registered Obligation. The Borrower shall promptly record in the Register
pursuant to Section 8.04(b) any assignment of this Promissory Note.
Notwithstanding anything else in this Promissory Note and the Credit Agreement
to the contrary, the right to the principal of, and interest on, the Loan shall
be transferred only if the transfer is recorded in the Register or if the
transfer is otherwise made in a manner consistent with the “registered
obligation” requirements as set forth in Section 8.04(b). This Promissory Note
may not at any time be endorsed to bearer.

(m) ORIGINAL ISSUE DISCOUNT. THIS PROMISSORY NOTE IS ISSUED WITH OID. A HOLDER
OF THIS PROMISSORY NOTE MAY CONTACT THE CHIEF FINANCIAL OFFICER, AT THE OFFICES
OF THE BORROWER, AT 2400 BRIDGE PARKWAY, REDWOOD SHORES, CA 94065 FOR
INFORMATION CONCERNING THE ISSUE PRICE, AMOUNT OF OID AND YIELD TO MATURITY OF
THIS PROMISSORY NOTE.

(n) Governing Law. This Promissory Note shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of laws that would result in the application of the law
of any other jurisdiction.

[Signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.

SABA SOFTWARE, INC., a Delaware corporation, as Borrower By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO AMENDED AND RESTATED PROMISSORY NOTE